27 A.3d 986 (2011)
Jose SERRANO, Petitioner
v.
CLERK OF QUARTER SESSIONS FOR the FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, Respondent.
No. 22 EM 2011.
Supreme Court of Pennsylvania.
August 11, 2011.

ORDER
PER CURIAM.
AND NOW, this 11th day of August, 2011, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The Application to Dismiss for Mootness and the Motion for Leave to File a Reply in Support of Motion to Dismiss for Mootness are DISMISSED AS MOOT.